Citation Nr: 1119344	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disorder.

2.  Entitlement to an effective date prior to August 28, 2009 for the grant of service connection for moderate right knee instability.

3.  Entitlement to an effective date prior to August 28, 2009 for the grant of service connection for right knee posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to March 1987.

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2007 and March 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing in connection with his appeal but, in a March 2011 statement, his attorney conveyed the Veteran's desire to withdraw this request.  38 C.F.R. § 20.702(e) (2010).  Accordingly, the Board will proceed without further delay.  

In an April 2010 statement, the Veteran's attorney referenced the Veteran's left knee condition.  As such, the RO should clarify whether the Veteran seeks to reopen a claim for this benefit.  

The issues of entitlement to an effective date prior to August 28, 2009, for the respective grant of service connection for (i) moderate right knee instability and (ii) right knee posttraumatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 28, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal to reopen a service connection claim for a left knee disorder was requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard to the issue of whether new and material evidence had been received to reopen a service connection claim for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, in an October 2009 statement, the Veteran stated that he wished to withdraw his left knee claim.  Thus, the Veteran's clearly expressed wishes control this situation and there remains no allegations of error or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed. 


ORDER

The appeal of the claim to reopen a service connection claim for a left knee disorder is dismissed.  


REMAND

In a March 2010 rating decision, the RO respectively granted service connection for (i) moderate right knee instability and (ii) right knee posttraumatic arthritis, both effective August 28, 2009.  In an April 2010 statement, the Veteran's attorney expressed disagreement with the respectively assigned effective dates.  The Board accepts the attorney's statement as a timely notice of disagreement with the respectively assigned effective dates.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a statement of the case with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case with respect to the Veteran's claims seeking an effective date prior to August 28, 2009, for the grants of service connection for (i) moderate right knee instability and (ii) right knee posttraumatic arthritis.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


